United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1259
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              Bradley Charles Widener

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                  ____________

                              Submitted: May 29, 2018
                                Filed: June 1, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Bradley Charles Widener appeals the sentence the district court1 imposed after
revoking his supervised release. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
      Counsel has filed a brief arguing that the revocation sentence is substantively
unreasonable, and has moved to withdraw. Widener has filed a brief challenging both
his sentence and a special condition of supervised release requiring him to
temporarily reside at a residential reentry center (RRC) upon his release.

      This court concludes that the revocation sentence is not substantively
unreasonable, see United States v. Merrival, 521 F.3d 889, 890 (8th Cir. 2008)
(abuse-of-discretion review); see also United States v. Petreikis, 551 F.3d 822, 824
(8th Cir. 2009) (applying presumption of substantive reasonableness to revocation
sentence within Guidelines range), and that Widener’s challenge to the RRC
condition is without merit, see United States v. Melton, 666 F.3d 513, 517-18 (8th
Cir. 2012) (requiring defendant to temporarily reside at RRC as condition of
supervised release has been regularly upheld as reasonable condition).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-